Citation Nr: 0426029	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  00-17 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from January 1967 to October 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The RO granted entitlement to service 
connection for PTSD and assigned a 30 percent disability 
evaluation effective from August 1999.  The veteran expressed 
disagreement with the evaluation assigned.

In a March 2004 rating decision, the RO assigned a 50 percent 
disability evaluation for PTSD effective from August 1999.

Although an increased evaluation was granted during the 
pending appeal, the case is considered still on appeal for a 
higher evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993), holding that when a claimant expresses general 
disagreement with the assignment of a disability rating and 
requests an increase, the RO and the Board are required to 
construe the appeal as seeking the maximum benefit allowable 
by law.

In June 2004, the veteran requested a total disability rating 
based upon individual unemployability.  That issue is not 
before the Board on appeal.  It isreferred to the agency of 
original jurisdiction for appropriate development.   


FINDING OF FACT

The veteran's service-connected PTSD is manifested by flat 
affect, irritability, hypervigilance, difficulty 
concentrating, sleep impairment, depression and anxiety, 
social isolation, and alcohol abuse, resulting in 
occupational and social impairment with reduced reliability 
and productivity.  




CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for post-traumatic stress disorder have not been met.  
38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 3.159, 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issues currently before the Board arose from an 
informal claim received in August 1999.  The regulatory 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective on 
August 29, 2001.  In this case, the VCAA and its implementing 
regulations are accordingly generally applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims (Court) stated that, under the 
VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

Considering both the decision of the Court in Pelegrini and 
the opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.

In letters dated in July 2003 and January 2004, the RO 
informed the appellant of the VCAA and its effect on his 
claim.  In addition, the appellant was advised, by virtue of 
a detailed May 2000 statement of the case (SOC) and 
supplemental statements of the case (SSOCs) dated in June 
2002, February 2003, March 2004, and April 2004, issued 
during the pendency of this appeal, of the pertinent law, and 
what the evidence must show in order to substantiate his 
claim.  We therefore believe that appropriate notice has been 
given in this case.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the February 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.

In July 2000, the veteran had requested a Board hearing; 
however, in July 2002, the veteran wrote and cancelled his 
request for a personal hearing.  In February 2003, on a VA 
Form 9, the veteran indicated that he did not want a Board 
hearing.  In April 2004 he requested a videoconference 
hearing before a Member of the Board; however, in June 2004, 
he clarified in writing that he did not want to appear for a 
Board hearing.  He indicated that he wished to participate in 
the decision review process.  A right to such local review of 
benefits claims decisions applies to all claims in which a 
notice of disagreement (NOD) has been filed on or after June 
1, 2001.  38 C.F.R. § 3.2600(g) (2003).  Since the veteran's 
NOD as to the issue on appeal was received in March 2000, he 
does not have a right to a review of the rating decision 
under 38 C.F.R. § 3.2600.  

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.




II.  Factual background

Service connection for PTSD was granted in a February 2000 
rating decision, and a 30 percent evaluation was assigned, 
effective from August 1999.  In a March 2004 rating decision, 
the RO increased the disability evaluation to 50 percent, 
effective from August 1999.

Service medical records show that the veteran was 
psychiatrically evaluated in April 1969.  He had some 
paranoid trends, was emotionally unstable, and was 
experiencing a continuing war reaction.  There was no 
evidence of a thinking disorder.  He had some dreams of 
combat which still concerned him and caused him difficulty in 
sleeping.  There were no hallucinations, delusions, or 
suicidal ideations.  He was oriented in all spheres.  

In August 1999 the veteran submitted a claim for entitlement 
to service connection for PTSD.  He stated that he was being 
treated at the Mental Health section of a VA clinic.

VA outpatient treatment records show that in August 1999 the 
veteran requested an appointment for a PTSD evaluation, which 
was provided to him approximately nine days later.  He 
reported his military history.  His significant traumas were 
shown as being exposed to incoming sniper fire, rocket, and 
mortar attacks; being engaged in firefights; his unit being 
overrun by the enemy; having members of his unit, to whom he 
felt close, killed or wounded in action; and witnessing 
atrocities.  

The veteran experienced intrusive thoughts associated with 
the trauma, more so recently than in the past.  He identified 
disturbed sleep, dreams, and nightmares, not always directly 
trauma related but often containing similar emotional 
components.  He did not identify any flashbacks.  He had 
intense psychological discomfort and sweaty palms when 
exposed to external stimuli resembling the trauma.  He 
avoided or blocked out feelings, thoughts, and, until he 
recently sought help, conversations associated with the 
trauma.  He avoided activities, places, and people that could 
arouse recollections.  He was unable to recall important 
aspects of the trauma, especially locations where combat 
occurred.  His interest and participation in activities once 
enjoyed had diminished.  He remained effectively alone, with 
few enjoyable pastimes.  He felt detached from others.  He 
expressed difficulty in expressing emotions other than anger, 
which was easily expressed.  He did not have a sense of a 
foreshortened future.  He had sleep disturbance, outbursts of 
rage, and anger, difficulty in concentration, hypervigilance, 
and did not identify any exaggerated startle response except 
for sounds resembling "gunshots" such as fireworks.  The 
examiner noted that the disturbance had caused clinically 
significant impairment in family life, social isolation, in 
his vocation (unable to focus when in college) and he had no 
advancement in career choices.  

The impression was PTSD, chronic, with delayed onset.  He was 
to participate in a "drop in" PTSD group.  

When seen by a VA psychiatrist the following day, he claimed 
to be depressed since two years earlier, with poor sleep and 
appetite, and nightmares relating to Vietnam experiences.  He 
said he went to a VA clinic two years earlier but did not 
follow the process.  He had scheduled dates for PTSD 
supportive group therapy.  He was started on medication, and 
was to return in three months.

The veteran was afforded a VA Compensation & Pension (C&P) 
examination in September 1999.  He related his military 
history and traumatic events.  He mentioned his employment 
history working as a substance abuse counselor, a case 
service officer, and doing iron work between 1978 and 1987 
that involved heavy construction.  He said he had suffered an 
on-the-job injury.  He reported having two older daughters 
and then having been married in 1978, and said he had a 
daughter and several foster children.  He lived with his wife 
and four children.  He knew people but did not really have 
friends.  He liked to stay by himself because it was less 
complicated.  He and his wife got along.  His complaint was 
that he felt misunderstood.

The veteran complained of intrusive memories of his 
experience in Vietnam that had recently increased.  He had 
nightmares which were not the same in content but were the 
same emotionally as when he was in Vietnam.  He awakened in a 
state of physiological arousal approximately once a week.  He 
denied flashbacks.  His affect was flat.  He tried to keep 
busy and did little odd jobs.  He avoided things that 
reminded him of his Vietnam experiences.  He might have some 
dissociative forgetting.  He denied survivor or perpetrator 
guilt.  He liked to fish and to play sports but was not 
physically able to do those things.  He felt estranged from 
other people and was unable to have loving feelings.  It was 
noted that he might have a foreshortened sense of future.  He 
had sleep impairment.  He was irritable, and had difficulty 
concentrating on things in which he was interested.  He was 
hypervigilant and had an acute startle response.

Clinical findings were that the veteran was alert and 
oriented times four.  His short term memory was good and long 
term memory was superficially intact.  He declined doing 
serial 7's but did serial 3's, in which he made one clear 
loss-of-concentration error.  He denied auditory or visual 
hallucinations, and did not appear to have a formal thought 
disorder.  His affect was constricted and flat.  The veteran 
described his mood as pleasant.  He denied a history of 
suicide attempt or suicidal ideation.  His proverb 
interpretation was good.  He was diagnosed with PTSD and 
alcohol abuse.  His global assessment of functioning (GAF) 
score due to PTSD alone was 58.

He was seen in November 1999 by a VA psychiatrist for 
medication follow-up, and reported that his mood had 
improved.  He denied having any current stressors or suicidal 
or homicidal ideations.  The impression was that his PTSD was 
stable.  He was to attend a PTSD support group and return in 
5 months, or earlier as needed.

In January 2000 the veteran presented for his first PTSD 
group supportive therapy.  He continued to attend on a 
regular weekly basis and usually was an active participant in 
the discussions.  This started to change approximately in 
July 2001, when the veteran began to arrive late to the 
meetings, remain quiet during the meetings, go out and return 
during the meetings, and leave early.  

The veteran met with a VA staff psychiatrist in July 2000 
after missing his last appointment.  He stated that he was 
just the same, attending PTSD supportive therapy regularly 
and taking medication just occasionally, as he did not want 
to be on medication all the time.  He reported that his 
family relationship was improved.  He denied substance abuse, 
suicide ideations, and homicide ideations.  The impression 
was depressive disorder, not otherwise specified; PTSD; and 
compliance issues.

In October 2001, a clinical social worker talked to the 
veteran about his attendance at the PTSD support group and 
his tendency to arrive late or leave early, and the impact on 
the group.  After this discussion, the veteran requested an 
individual appointment, which took place in November 2001.  
He reported feeling burned out on the group and that it felt 
less useful to him.  Some members of the group with whom he 
felt comfortable had left and there were many newer veterans.  
He was unable to identify any issues he wished to work on in 
therapy, but enjoyed the social aspects.  The possibility of 
a "graduate group" was presented, and the veteran expressed 
interest in such a group.  Other options were also discussed 
with him, such as volunteering and joining a veterans 
organization for social contact.  Clinical findings were that 
his mood was stable and affect appropriate.  His thought 
process was linear.  The "TC" focused on treatment needs.  
He was not a danger to himself or to others.

In February 2002 it was noted that there was no evidence of 
psychosis and that he was not a danger to himself or to 
others.  Also in February 2002, at an unscheduled visit to a 
VA social worker regarding another matter, he reported having 
a wife and two children.  

In March 2002, a team meeting discussion noted that the 
veteran had met individually with a social worker regarding 
his attendance at the PTSD group.  The veteran had agreed 
with the treatment plan, but continued to attend the drop-in 
group, with the same behaviors.  These were that he arrived 
late, was disruptive during the group by going out and coming 
back, and he rarely engaged in the group process.   He was to 
have another individual appointment to determine treatment 
goals, and advised that he would be counseled out of group if 
he were unable to verbalize goals or unwilling to comply with 
group rules.  

In May 2002, he was scheduled for an intake and treatment 
planning meeting to re-access his current treatment needs and 
determine the appropriate group in which to place him.  He 
failed to report, and did not call to cancel the meeting.

Records from the Social Security Administration (SSA) show 
that in August 1996 the veteran was considered to have severe 
impairments that placed him under a disability under the 
Social Security Act.  The impairments did not include PTSD.  

Additional VA treatment records secured in December 2002 show 
that in June 2002 the veteran met one-on-one with a VA social 
worker for a treatment planning session.  He had been 
attending group therapy for about four years and did not get 
anything out of attending other than that it gave him 
something to do and he was able to be around other veterans.  
He was not able to state any treatment goals.  He was able to 
keep the stuff that happened to him in Vietnam out of his 
mind for the most part.  He denied any other problems except 
boredom and sleep disturbance.  He admitted that he drank 
sometimes to help him sleep.  

The social worker and the veteran agreed that since he had no 
goals for treatment, did not like to share his problems with 
others, and was not experiencing distress about his Vietnam 
experiences, that participating in group therapy was no 
longer indicated for him.  His mood was stable and affect 
appropriate to content.  His thought process was linear.  
"TC" focused on his treatment needs.  He was not a danger 
to himself or to others.  The assessment was PTSD by history, 
stable, and alcohol abuse.  He was to continue with 
medication management.  He was discharged from the group 
program.  His assigned GAF score was 60.  

The social worker's discharge note indicated that the veteran 
agreed that he was not benefiting from group psychotherapy 
and that his PTSD was stable.  He was to be discharged from 
the group program but was to continue with his doctor for 
medication management.  The veteran had reported that he 
primarily attended for socialization purposes, and it was 
again recommended to him that he volunteer his time to 
decrease his boredom and provide opportunities for 
socialization.  He agreed to that plan.

In December 2003 the veteran wrote that his disability had 
increased in severity.  He was afforded a VA C&P examination 
in February 2004.  The examiner reviewed the claims file.  
His military history was reported.  His civilian history was 
considered remarkable in that he had not worked since 1986, 
due to both medical problems and for what the veteran said 
were PTSD related problems.  The veteran related that he had 
been in PTSD treatment in a group and was taking psychiatric 
medications which were antidepressants.  He reported being 
married since 1981, and said  his relationship with his wife 
was fair.  He had one child with whom he had a poor 
relationship, which he felt was due to PTSD issues and not 
being able to get along with him.  

The veteran reported having last worked in 1986 as an iron 
worker, and said he had injured his back.  He claimed that 
because of his PTSD issues and his medical problems, he was 
unable to work, and would be unable to work in the future.

His current complaints were classic symptoms of PTSD.  He had 
sleep impairment and nightmares about Vietnam.  He had 
difficulty with his memory and concentration.  He was angry 
and irritable all the time.  He had depression secondary to 
PTSD, problems with flashbacks and a strong startle response 
to loud noises.  

The clinical findings were that the veteran was alert, well 
oriented in all spheres, and had clear thinking.  His 
sensorium was clear, eye contact was good, and there were no 
odd or unusual motor movements or mannerisms.  His anxiety 
level was mildly elevated.  His long-term memory and short-
term memory were unimpaired.  He was a good personal 
historian.  His thinking was logical and goal directed.  
There was no evidence of a formal thought disorder.  He was 
able to be abstract in his thinking.  His mood and his affect 
were sad and depressed.  His insight and judgment appeared to 
be adequate.  He denied hallucinations and delusions.  No 
psychotic symptoms were elicited.  The diagnosis was PTSD 
with secondary depression and secondary alcohol abuse.  He 
had been medicating himself with alcohol to deal with his 
symptoms of PTSD.  His GAF score assigned was 50 for the past 
year and the present time.  The examiner commented that 50 
percent of the veteran's problems with employment were due to 
his medical problems, and 50 percent of his problems were due 
to his PTSD and his difficulty being around people and 
working with people.  The examiner thought the employment 
problems were equally shared with the veteran's medical 
problems and the injury to his back. 

Additional VA treatment records secured on March 2004 show 
that the veteran was seen in July 2003.  He had not been seen 
since his last visit in July 2000, and had dropped out from 
VA mental health care.  He admitted using alcohol 
occasionally, and struggling with depression without 
medication.  He felt that he needed to be back on medication.  
He agreed to contact a veteran's center for support 
therapies.  He denied other substance use and suicidal or 
homicidal ideations.  The assessment was PTSD, noncompliance, 
and rule out alcohol abuse.

In December 2003 the veteran was seen for medication 
management, at which time he expressed his frustration at the 
amount of time it was taking on his VA claim for an increased 
rating.  He admitted that he had stopped taking his 
medication and had only picked up once after his last visit, 
with a three-year interval of no mental health services.  He 
had resorted back to using alcohol again.  He denied needing 
any help for alcohol use, but said he had to use it to help 
with his problems.  He did not believe that taking medication 
would help.  He complained about the PTSD program, and said 
he would not need any group therapy if only his financial 
problems would improve by receiving more VA disability 
benefits.  He did not accept the fact that staying in 
treatment would not only help with his mood/anxiety, but also 
be supportive of his disability claim.  He agreed not to 
schedule any appointments with the doctor, since he was not 
on any psychotropics and had no intentions to do so in the 
foreseeable future.  He had a good understanding of how to 
get help.  He denied current suicidal or homicidal ideations.  
The assessment was PTSD, noncompliance, rule out ethanol 
dependence, and difficulties in service connected benefit 
process.  

In March 2004 the veteran submitted a statement wherein he 
described his attempts to obtain employment and the symptoms 
that interfered with his working.  He stated that he had been 
separated from his family for several years but had attempted 
to live with them again, which had not been easy due to his 
mood swings.  The situation was tense as his wife, kids, and 
himself did not know what his mood would be from day to day.  
He reported having been arrested several times in the past 
few years for violence.  He stated that he was easily 
provoked and irritated.  He enclosed his most recent 
police/arrest report.  He related that his family and friends 
were distant due to his various mood swings.  

The police/arrest report regarded an assault in March 2003 
between the victim and the veteran, identified as her live-in 
boyfriend.  The victim reported that she and the veteran, her 
boyfriend, had been together about 10 years.  She further 
reported that the veteran lived with her but they were not 
married and had not had children together.  She described the 
assault and the injury.  

In March 2004 a statement was received from the veteran's 
wife regarding changes in the veteran's behavior, primarily 
involving his sleeping pattern.  She also wrote that he 
wanted to be alone a lot of the time.  

In April 2004, a VA social worker spoke to the veteran, who 
reported being off medication since November.  A follow-up 
appointment was scheduled for August, but he was to be 
assigned for case management and an earlier appointment was 
to be scheduled.  

III.  Legal criteria for increased ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. §§ 4.2, 
4.41.  


Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection 
for PTSD.  In such a case, the Court has held that separate 
or "staged" ratings must be assigned where the evidence 
shows varying levels of disability for separate periods of 
time.  Fenderson v. West, 12 Vet. App. 119 (1999).

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning, and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Although the decision herein includes consideration of 
Fenderson, supra, the veteran has not been prejudiced 
thereby.  He has been advised of the laws and regulations 
pertinent to disability evaluations.  Again, he has been 
afforded an examination and opportunity to present argument 
and evidence in support of his claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2003).


IV.  Analysis

The veteran contends that his social and industrial 
impairment are greater than the levels contemplated by the 
currently assigned rating.  The Board has considered whether 
the veteran is entitled to a disability rating greater than 
50 percent since service connection was granted in August 
1999 and, in a subsequent rating decision, the RO granted an 
increase from a 30 percent to a 50 percent evaluation, 
retroactively effective from August 1999.  Upon careful 
review of the record, the Board finds that the overall 
disability picture does not more nearly approximate the 
criteria for a 70 percent rating.  38 C.F.R. § 4.7.

Under the General Rating Formula for Mental Disorders, a 50 
percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 
(2003).

Also under the General Rating Formula for DC 9411, a 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent schedular rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health and illness.  See 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as denoting 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A score of 51 to 60 is 
defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if 
symptoms are present at all, they are transient and 
expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational 
functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242-
244 (1995).

Upon review of the record, the Board concludes that an 
evaluation in excess of 50 percent is not warranted for the 
veteran's service-connected PTSD at any time since the 
original grant of service connection and the assignment of a 
50 percent evaluation, which was made effective from August 
27, 1999.  The competent and objective medical evidence of 
record demonstrates that the veteran's disability picture for 
his service-connected PTSD is adequately evaluated as 50 
percent disabling under Diagnostic Code 9411.  

The veteran has been consistently described as having PTSD 
symptomatology that includes depression, anxiety, sleep 
impairment, flat affect, irritability, difficulty 
concentrating, hypervigilance, and social isolation.  The 
evidence also shows that he self-medicates with alcohol.  He 
has been afforded two VA C&P examinations by different 
examiners, who assigned GAF scores throughout the period of 
50 and 58, and he was assigned a GAF score of 60 by a VA 
clinical social worker who worked with the weekly support 
group.  These scores are reflective of the upper limit of 
serious impairment to the upper range of moderate impairment.  

Having reviewed the entirety of the record, the Board is of 
the opinion that an evaluation in excess of 50 percent is not 
warranted for the veteran's service-connected PTSD at any 
time since the original grant of service connection and a 
50 percent evaluation, effective in August 1999.  In fact, 
the Board notes that while the veteran's symptoms include 
flattened affect, and difficulty in establishing and 
maintaining effective work and social relationships, the 
majority of the symptoms enumerated under Diagnostic Code 
9411 warranting a 50 percent evaluation are, for the most 
part, simply not demonstrated herein.  The evidence of record 
is totally devoid of any report of difficulty in 
understanding complex commands, impaired judgment, impaired 
abstract thinking, or panic attacks.  In addition, although 
the veteran has described isolating himself, evidence of 
record shows that he has a long time relationship with his 
wife, has a close friend, and has stated that he attended 
PTSD group therapy primarily for socialization.  Although he 
dropped out of group therapy, he expressed interest in 
attending a "graduate group" if one were started.  

Moreover, since he minimally meets the listed criteria for a 
50 percent disability evaluation, the majority of the 
symptoms enumerated under DC 9411 warranting a 70 percent 
evaluation also are not shown.  The evidence does not show 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood.  He has denied suicidal ideations.  There 
are no findings of obsessional rituals which interfere with 
routine activities.  His speech has consistently been 
relevant and logical.  There has been no evidence of a 
thought disorder.  He was always alert and oriented.  His 
depression did not affect his ability to function 
independently.  There is evidence of violent behavior upon 
one instance when he injured his girlfriend; however, his 
description of the incident to the police was that he did not 
intentionally do anything to her.  He has not been unable to 
establish and maintain effective relationships.  

In view of the foregoing, we conclude that the evidence 
reflects that the level of psychiatric disability due to the 
veteran's PTSD most nearly comports with the assignment of a 
50 percent evaluation.  The record does not show persistent 
symptoms that equal or more nearly approximate the criteria 
for a 70 percent evaluation.  38 C.F.R. § 4.7.  There is 
relatively little indication of any symptomatology of 
psychiatric impairment as provided for a 70 percent rating 
under the regulations at any time since August 1999.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  After a 
careful review of the available diagnostic codes and the 
medical evidence of record, the Board finds that diagnostic 
codes other than DC 9411 do not provide a basis to assign an 
evaluation higher than the 50 percent rating assigned by the 
RO.

As stated, the level of disability is approximately 
commensurate with a 50 percent rating under Diagnostic Code 
9411, the currently assigned evaluation.  The symptoms 
necessary to support a 70 percent rating are essentially 
missing from the objective medical evidence of record.  The 
Board concludes that a rating in excess of 50 percent is not 
warranted.  Thus, the appeal is denied.

In deciding this matter, the Board has considered all the 
evidence, consistent with the Court's decision in Fenderson.  
The evidence does not show that the veteran's PTSD warrants 
more than a 50 percent rating during any time period under 
consideration, even in light of 38 C.F.R. 4.7.  In addition, 
there is no showing, and no allegation, that the veteran's 
disability currently under consideration reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2003).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit-of-
the-doubt doctrine is inapplicable where, as here, the 
evidence is against the claim.  See Gilbert v. Derwinski, 
supra, at 53. 


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



